                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                      )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )      No.:   3:02-CR-078-TAV-DCP-14
                                                )
 MICHAEL SMITH,                                 )
                                                )
               Defendant.                       )


                       MEMORANDUM OPINION AND ORDER

        Defendant has moved for a reduction in his term of imprisonment pursuant to the

 First Step Act [Docs. 1296, 1298]. The government responded in opposition [Doc. 1304],

 defendant replied [Doc. 1309], and filed supplemental briefs [Docs. 1312, 1345], and the

 government filed a supplemental response [Doc. 1360]. Following the issuance of the

 Sixth Circuit’s opinion in United States v. Boulding, 960 F.3d 774 (6th Cir. 2020), the

 Court holds that defendant is eligible for a reduction, but a reduction is not warranted.

 Accordingly, it will DENY defendant’s motions [Docs. 1296, 1298] to reduce his sentence

 under the First Step Act.

 I.     Background

        On December 15, 2003, a jury convicted defendant of two offenses: (1) conspiring

 to distribute and possess with the intent to distribute fifty (50) grams or more of a mixture

 or substance containing a detectable amount of cocaine base (“crack cocaine”), in violation

 of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A) (“Count One”); and (2) possessing and




Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 1 of 14 PageID #:
                                   2515
 discharging a firearm during and in relation to a drug trafficking offense, in violation of

 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2 (“Count Twelve”) [Doc. 782].

        At the time of sentencing, defendant was held responsible for 1.5 kilograms of crack

 cocaine [Presentence Investigation Report (“PSR”) ¶ 74], resulting in a base offense level

 of 38 for the conspiracy conviction under the 2003 version of the United States Sentencing

 Commission’s Guidelines Manual [Id. ¶¶ 73–74].            A two-level enhancement for

 obstruction of justice was added, resulting in a total offense level of 40 [Id. ¶¶ 78, 81].

 Because he had no prior criminal convictions, defendant’s criminal history category

 was I [Id. ¶¶ 85–86]. Accordingly, the guideline range for his drug offense was 292 to 365

 months’ imprisonment, to be followed by a mandatory consecutive 120 months’

 imprisonment as to the firearm count [Id. ¶ 105]. On June 7, 2004, the Court sentenced the

 defendant to a total 412 months’ imprisonment, consisting of a 292-month term on the drug

 conspiracy conviction, and a consecutive 120-month term on the firearm conviction

 [Doc. 782].

        On appeal, the Sixth Circuit remanded for resentencing in light of United States v.

 Booker, 125 S. Ct. 738 (2005) [Doc. 893]. This Court resentenced defendant to a total term

 of 320 months’ imprisonment, consisting of a 200-month term on the drug conspiracy

 conviction, and a consecutive 120-month term on the firearm conviction [Doc. 911]. In so

 doing, the Court granted a downward variance from the applicable guideline range as to

 the drug conspiracy count [See Doc. 957, p. 2 (noting that the Court imposed a

 “below-Guidelines sentence of 320 months”)].

                                             2


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 2 of 14 PageID #:
                                   2516
        In 2008, defendant filed a motion to reduce his sentence under 18 U.S.C.

 § 3582(c)(2) and Amendment 706 to the Sentencing Guidelines [Doc. 990]. The Court

 granted this motion and reduced defendant’s total sentence to 280 months,1 based on

 retroactive amendments to the crack cocaine guidelines [Doc. 996]. The Court found

 that the new guideline range applicable to defendant’s drug conspiracy charge was 235 to

 293 months, based on a base offense level of 38 and a criminal history category of I [Id.

 at 1–2].

        In 2014, defendant moved for a sentence reduction under 18 U.S.C. § 3582(c)(2) in

 light of Amendments 750 and 782 to the Guidelines, which lowered the drug amounts

 necessary to trigger specific base offense levels [Doc. 1227]. The Court granted this

 motion and reduced defendant’s sentence to a total of 271 months’ imprisonment

 [Doc. 1244]. The Court noted that, on remand, it had granted a 32 percent departure below

 the bottom of the applicable guidelines range on the drug conspiracy count, and again,

 applied this 32 percent reduction from the amended guideline range in granting defendant’s

 first § 3582(c) motion [Id. at 4]. The Court found that, applying Amendment 782,

 defendant’s total offense level was reduced to 34, including the two-level enhancement for

 obstruction of justice, and, combined with a criminal history score of I, his amended

 guideline range was 151 to 188 months’ imprisonment on the drug conspiracy count

 [Id. at 5]. After considering the relevant sentencing factors, the Court determined that a


        1
          Although the Court’s order does not specify, this sentence presumptively included a
 below-Guidelines sentence of 160 months’ imprisonment as to the drug conspiracy count and a
 consecutive term of 120 months’ imprisonment as to the firearm count.
                                              3


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 3 of 14 PageID #:
                                   2517
 sentence reduction was appropriate, and reduced defendant’s sentence to 271 months

 [Id. at 6–7]. Although the Court did not break down this sentence, it appears to consist of

 a low-end sentence of 151 months’ imprisonment as to the drug conspiracy charge and a

 consecutive 120-month sentence on the firearm charge.

        Defendant now argues that his crack cocaine conspiracy conviction renders him

 eligible for a sentence reduction under the First Step Act [Docs. 1296, 1298]. He contends

 that consideration of the § 3553(a) factors merit a reduced sentence of time served

 [Doc. 1298, p. 2]. The government initially responded, arguing that defendant was not

 eligible for relief under the First Step Act [Doc. 1304] and defendant replied to this

 argument [Doc. 1309]. Defendant also submitted several supplements [Docs. 1312, 1345].

 Thereafter, at the Court’s request [Doc. 1359], the government filed an amended response,

 in light of Boulding, acknowledging that defendant is eligible for release and deferring to

 the Court’s discretion as to whether to grant a sentence reduction [Doc. 1360]. This matter

 is now ripe for resolution.

 II.    Analysis

        Defendant’s motions present two questions. First, is defendant eligible for a

 sentence reduction under the First Step Act? Second, if he is eligible, is a reduction

 appropriate in defendant’s case, and if so, to what extent?

        A.     Defendant’s Eligibility for a Section 404 Reduction

        Once a Court imposes a sentence, its judgment is generally final with a few narrow

 exceptions. Freeman v. United States, 564 U.S. 522, 526 (2011); see also 18 U.S.C.

                                              4


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 4 of 14 PageID #:
                                   2518
 § 3582(b) (“Notwithstanding [certain specified exceptions,] a judgment of conviction that

 includes such a sentence constitutes a final judgment for all other purposes.”). Section 404

 of the First Step Act provides such an exception to the general rule against modifications

 to sentences. First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222

 (2018). If a court imposed a sentence for a “covered offense,” as defined in § 404(a), then

 on defendant’s motion, the court “may . . . impose a reduced sentence as if sections 2 and

 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect

 at the time the covered offense was committed.” Id. § 404(b).

        The court only lacks authority to entertain such a motion if the sentence was

 previously imposed or reduced under the Fair Sentencing Act of 2010 or if the court

 previously considered a § 404 motion on the merits and denied it. Id. § 404(c). Neither

 limitation applies to this defendant.

        Thus, the question of eligibility turns on whether defendant’s conviction for

 conspiring to distribute and possess with intent to distribute fifty (50) grams or more of

 cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A), qualifies as a

 covered offense. While the government initially argued that defendant’s offense was not

 a covered offense [Doc. 1304], it now concedes that defendant’s offense does qualify as a

 covered offense [Doc. 1360]. The Court agrees.

        Section 404(a) defines a covered offense as “a violation of a Federal criminal statute,

 the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

 Act of 2010 . . . that was committed before August 3, 2010.” § 404(a). In United States v.

                                               5


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 5 of 14 PageID #:
                                   2519
 Boulding, the Sixth Circuit, joining all other circuits that have addressed the issue,2 held

 that “eligibility for resentencing under the First Step Act turns on the statute of conviction

 alone.” United States v. Boulding, 960 F.3d 774, 781 (6th Cir. 2020).

         Here, as to Count One, defendant was convicted under 21 U.S.C. § 841(b)(1)(A),

 and the Fair Sentencing Act modified that statutory provision’s penalties. Specifically, at

 the time of defendant’s sentencing, this statutory provision imposed a mandatory minimum

 sentence of ten (10) years to drug offenses involving fifty (50) grams or more of cocaine

 base [PSR ¶ 105]. Yet, after the Fair Sentencing Act, as made retroactive by the First Step

 Act, the threshold quantity of crack cocaine necessary to trigger the mandatory penalties

 in § 841(b)(1)(A)(iii) is 280 grams. And, although well over 280 grams of crack cocaine

 was attributed to defendant at sentencing [PSR ¶ 56 (concluding that defendant “should be

 held accountable for a minimum of 1.5 kilograms of cocaine base”)], Boulding makes plain


         2.
            United States v. Shaw, 957 F.3d 734, 739 (7th Cir. 2020) (“We join our sister circuits in
 holding that the phrase modifies ‘federal criminal statute.’”); United States v. Jackson, 945 F.3d
 315, 320 (5th Cir. 2019) (“We thus conclude that whether a defendant has a ‘covered offense’
 under section 404(a) depends only on the statute under which he was convicted. If he was
 convicted of violating a statute whose penalties were modified by the Fair Sentencing Act, then
 he meets that aspect of a ‘covered offense.’”); United States v. McDonald, 944 F.3d 769, 772 (8th
 Cir. 2019) (“The First Step Act applies to offenses, not conduct, see First Step Act § 404(a), and
 it is McDonald’s statute of conviction that determines his eligibility for relief . . . .” (citing United
 States v. Beamus, 943 F.3d 789, 792 (6th Cir. 2019); United States v. Wirsing, 943 F.3d 175, 186
 (4th Cir. 2019)); Wirsing, 943 F.3d at 185, as amended (Nov. 21, 2019) (“The most natural reading
 of the First Step Act’s definition of ‘covered offense’ is that ‘the statutory penalties for which were
 modified by [certain sections of the Fair Sentencing Act]’ refers to ‘a Federal criminal statute’
 rather than ‘a violation of a Federal criminal statute.’”); cf. United States v. Smith, 954 F.3d 446,
 448–49 (1st Cir. 2020); United States v. Foley, 798 F. App’x 534, 536 (11th Cir. 2020) (“Because
 the district court sentenced Foley under § 841(b)(1)(C), which was not modified by section 2 or 3
 of the Fair Sentencing Act, Foley is not eligible for relief”); United States v. Martinez, 777 F.
 App’x 946, 947 (10th Cir. 2019) (“The Fair Sentencing Act had no effect on § 841(b)(1)(C) and,
 thus, Martinez’s crime of conviction is not a ‘covered offense’ under the Act.”).
                                                    6


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 6 of 14 PageID #:
                                   2520
 that a defendant’s specific conduct, including the drug quantity attributed to him beyond

 that found by the jury, is immaterial to the covered offense analysis. 960 F.3d at 781–82.

 Lastly, the Court notes that defendant committed this offense well before August 2, 2010

 [PSR ¶ 46 (noting that defendant’s involvement in the conspiracy began sometime in

 March 2001 and continued until July 18, 2002)]. Thus, defendant was convicted in Count

 One of a “covered offense.” See § 404(a). He is thus eligible for a sentence reduction. See

 Boulding, 960 F.3d at 778–82.

        B.     Imposing a Reduced Sentence in Consideration of the § 3553(a) Factors

        A defendant’s eligibility for a § 404 sentence reduction does not “require a court to

 reduce [his] sentence,” § 404(c), and as follows from its limited authorization to impose a

 reduced sentence, the court’s analysis is circumscribed. See United States v. Alexander,

 951 F.3d 706, 708 (6th Cir. 2019) (per curiam). It must impose a reduced sentence “as if

 [the Fair Sentencing Act was] in effect at the time the covered offense was committed.”

 § 404(b); see also Alexander, 951 F.3d at 708.

        The Sixth Circuit has made clear that a defendant’s eligibility for a reduction under

 Section 404 does not entitle him to a plenary resentencing. Boulding, 960 F.3d at 782;

 Alexander, 951 F.3d at 708; United States v. Foreman, 958 F.3d 506, 510 (6th Cir. 2020).

 Nevertheless, an eligible defendant is entitled to object to the district court’s calculation of

 his amended guideline range, and he may also be entitled to object to the final reduced




                                                7


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 7 of 14 PageID #:
                                   2521
 sentence. Boulding, 960 F.3d at 784.3 Additionally, “courts may consider all relevant

 [§ 3553(a)] factors when determining whether to reduce a defendant’s sentence under

 § 404,” including the defendant’s post-sentencing conduct. United States v. Allen, 956

 F.3d 355, 357–38 (6th Cir. 2020); cf. Boulding, 960 F.3d at 784 (holding that First Step

 Act review “must include . . . renewed consideration of the 18 U.S.C. § 3553(a) factors”).

        Post-Boulding, the parties agree that defendant’s offense would have been treated

 as a violation of 21 U.S.C. § 841(b)(1)(B), rather than § 841(b)(1)(A), and he would have

 been subject to statutory mandatory minimum of five (5) years, rather than ten (10) years.

 [Doc. 1298, p. 2; Doc. 1360, p. 4]. Ultimately the parties both submit that the applicable




        3
           The Sixth Circuit in Boulding held that the district court “did not provide Boulding with
 an opportunity to present his objections to its calculation of his amended guideline range and in
 this respect, fell short of the resentencing review envisioned in the First Step Act.” 960 F.3d at
 784. Yet, the court seemed to suggest elsewhere that defendant might also have a right to object
 to the modified sentence, not just to the court’s calculation of the guideline range. It noted that the
 “necessary review” includes an accurately calculated guideline range and “thorough renewed
 consideration of the § 3553(a) factors” and that a defendant is entitled to an “opportunity to present
 objections.” Id. And, its conclusion echoed this broader statement of the holding, stating that First
 Step Act review must include an “accurate amended guideline calculation and renewed
 consideration of the 18 U.S.C. § 3553(a) factors” and that “a defendant seeking to present
 objections must be afforded an opportunity to do so.” Id.
         A broader reading of Boulding’s ruling appears in tension, however, with other recent Sixth
 Circuit opinions. See, e.g., United States v. Smith, 958 F.3d 494, 498–99, 501 (6th Cir. 2020)
 (holding that sentence modifications under the First Step Act are analogous to sentence
 modifications under § 3582(c)(2), rejecting defendant’s argument that he was entitled to a plenary
 resentencing, and finding that the district court sufficiently stated its reasons for the modified
 sentence using a form order); Alexander, 951 F.3d at 709 (affirming district court’s order granting
 a sentence reduction and rejecting defendant’s argument that he was entitled to present arguments
 at a sentencing hearing, arguments that he did not make in his motion for a sentence reduction,
 including the following: “the district court was unaware of or failed to understand its discretion to
 depart from the career offender range, he should have received a one-level reduction for acceptance
 of responsibility pursuant to USSG § 3E1.1(b), and his post-offense rehabilitation and serious
 medical condition should have been considered”).
                                                   8


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 8 of 14 PageID #:
                                   2522
 guideline range as to Count One is 151 to 188 months, the same guideline range that the

 Court used when reducing defendant’s sentence under Amendment 782 [Doc. 1296, p. 16;

 Doc. 1360, p. 5; see also Doc. 1227, p. 5].

        Defendant argues that a time-served sentence is appropriate in this case [Doc. 1298,

 p. 2]. He notes that, at his resentencing in light of Booker, the Court granted a 32%

 downward variance as to his drug conviction, but, when granting his § 3582(c)(2) motion,

 the Court could not grant a variance [Doc. 1296, p. 16]. He argues that a 32% downward

 variance would equate to a 103-month sentence on Count One, and result in a total sentence

 of 233 months [Id.]. Defendant contends that the Court should consider applying this

 variance [Id. at 17]. Defendant also notes that he obtained his General Educational

 Development (“GED”) degree while incarcerated and participated in numerous educational

 and self-improvement courses, including courses in parenting, anger management, and

 career development [Doc. 1298, pp. 12–13]. Defendant further notes that he has a

 supportive family that is awaiting his return [Id. at 13]. Defendant contends that his sincere

 remorse and rehabilitative efforts show that the goals of sentencing under § 3553(a) have

 been met and no further incarceration is necessary [Id.].

        The government defers to the Court’s discretion [Doc. 1360, p. 5] though it appears

 to oppose a sentence reduction resulting in immediate release [Id. at 5–6]. The government

 emphasizes that the drug quantity attributed to defendant would, “even after the Fair

 Sentencing Act, support a prosecution under 21 U.S.C. § 841(b)(1)(A) because it exceeds

 the current 280-gram threshold” [Id. at 5 (citing, inter alia, Dorsey v. United States,

                                               9


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 9 of 14 PageID #:
                                   2523
 567 U.S. 260, 276–79 (2012))]. With respect to the offense conduct, the government notes

 that, during the course of the offense, defendant possessed multiple firearms and shot one

 drug user in the ankle over an unpaid drug debt [Id. at 5 (citing PSR ¶¶ 64, 69)]. The

 government also points out that defendant was involved in planning and attempting to carry

 out a “hit” on another gang member who was suspected of cooperating with law

 enforcement [Id. (citing PSR ¶ 66)] and, after his arrest, defendant contacted two

 individuals and asked them to lie on his behalf [Id. (citing PSR ¶ 68)]. The government

 highlights that, while in custody, defendant has incurred disciplinary infractions on five

 occasions, including possessing a dangerous weapon twice [Id.]. The government does

 note that defendant earned his GED in 2005, completed multiple educational and

 vocational courses, earned “good work” evaluations, and was commended by correctional

 counselors for being “helpful” [Id. at 5–6]. However, the government notes that defendant

 also failed out of the nonresidential drug abuse treatment program in 2016, and, in 2020,

 declined to participate in the residential drug abuse treatment program that the Court

 specifically recommended [Id. at 6].

        Although factors similar to those that applied at the defendant’s initial sentencing

 also apply here, the Court has considered these factors again in the context of the instant

 motion, including the nature and circumstances of defendant’s offenses and his history and

 characteristics. Regarding the offense characteristics, the Court notes in particular that

 defendant’s base offense level reflects his accountability for 1.5 kilograms of crack

 cocaine, a significant quantity of a highly dangerous substance and a quantity that would

                                             10


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 10 of 14 PageID #:
                                    2524
 support a prosecution under 21 U.S.C. § 841(b)(1)(A) as amended by the Fair Sentencing

 Act [PSR ¶ 74]. The Court notes that defendant’s offense conduct arose out of his gang

 involvement and whose purpose it was to control the drug trafficking in and around a

 Knoxville public housing project [Id. ¶ 46]. Defendant’s role was mainly as a “rock

 slinger,” meaning that he would sell rocks of crack cocaine [Id. ¶ 55]. Defendant was

 fronted the crack cocaine both by other gang members and non-gang members, and would

 sell it at the housing project [Id.]. The Court also notes that numerous firearms were seized

 during law enforcement’s investigation of the gang’s criminal activities [Id. ¶ 59]. With

 respect to this defendant specifically, evidence showed that he kept several of the gangs’

 firearms at his apartment and four guns were seized from his residence in April 2001, after

 a domestic incident [Id. ¶ 64]. Additionally, evidence showed that, during the course of

 his involvement with the conspiracy, defendant participated with other gang members in

 planning and attempting to carry out a “hit” on an individual that the gang believed to be

 cooperating with police [Id. ¶ 66]. Furthermore, after his arrest for this offense, defendant

 approached other inmates at the Blount County Justice Center and asked them to lie in

 court about his involvement in drug activity, and to tell another individual, whom defendant

 had previously shot in the ankle over a drug debt, to deny that the shooting had been

 drug-related [Id. ¶¶ 68–69]. For these reasons, the Court finds that defendant’s offenses

 are serious.

        Regarding defendant’s history and characteristics, the Court begins by noting that

 defendant had no prior criminal convictions, and only one prior arrest for a misdemeanor,

                                              11


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 11 of 14 PageID #:
                                    2525
 which was dismissed [Id. ¶¶ 85, 87]. The Court notes that defendant is currently thirty-nine

 (39) years old and has been in custody since his pretrial release was revoked on August 15,

 2002.     The Court’s review of documents supplied by both defendant and the

 government indicate that, while incarcerated, defendant earned his GED and has

 successfully completed numerous educational and vocational courses [Doc. 1298-1,

 pp. 1–2; Doc. 1312-1, pp. 1–3]. However, records also indicate that defendant has incurred

 five disciplinary infractions while incarcerated, including two infractions for possessing a

 dangerous weapon and one for possessing a hazardous tool [Doc. 1312-1, p. 3].

 Additionally, records reflect that defendant failed one drug treatment program and declined

 to participate in the residential drug abuse treatment program in February 2020 [Id. at 4;

 Doc. 1360-1].

         The Court has also considered the need for the sentence imposed to reflect the

 seriousness of the offense, to promote respect for the law, to provide just punishment for

 the offense, to afford adequate deterrence, to protect the public from further crimes of the

 defendant, and to provide the defendant with needed education and training, medical care,

 or other correctional treatment. See 18 U.S.C. § 3553(a). Further, the Court has considered

 the kinds of sentences available and the sentencing range (151 to 188 months as to Count

 One) and the need to avoid unwarranted disparities. Id.

         After considering the parties’ arguments, the relevant § 3553(a) factors, and

 applicable sentencing guidelines, the Court does not find a reduction in the defendant’s

 sentence to be appropriate. Specifically, the Court notes that the only ground for a sentence

                                              12


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 12 of 14 PageID #:
                                    2526
 reduction in this case, in light of defendant’s sentence reduction under Amendment 782 to

 the Guidelines, is defendant’s argument for a downward variance on his drug offense. The

 Court notes that a variance below the applicable guideline range is most appropriate when

 the particular circumstances of the case fall outside the “heartland” of similar cases before

 the Court, in light of the sentencing goals contained in § 3553(a). United States v. Herrera-

 Zuniga, 571 F.3d 568, 582 (6th Cir. 2009). Considering all of the § 3553(a) factors, the

 Court does not find that this case falls outside the “heartland” of similar cases, such that a

 downward variance on defendant’s drug offense is warranted.

        The Court does note that defendant highlights the fact that this Court granted a

 request for a sentence reduction under § 404 of the First Step Act for his codefendant, Allen

 Young [Doc. 1345]. Defendant argued that Young was “convicted of the same offense” as

 him and was granted relief under the statute [Id. at 1]. However, unlike defendant, Young

 had not already received a reduction of his sentence on the drug conspiracy charge to the

 low-end of the currently-applicable guideline range.        Furthermore, Young was only

 convicted of aiding and abetting in the possession of firearms in furtherance of a drug

 trafficking offense, under 18 U.S.C. § 924(c) [Doc. 781, p. 2], which carries a 60-month

 mandatory consecutive sentence, as opposed to defendant’s conviction for possessing and

 discharging a firearm during and in relation to a drug trafficking offense [Doc. 782, p. 2],

 which carries a 120-month mandatory consecutive sentence.              Compare 18 U.S.C.

 § 924(c)(1)(A)(i), with 18 U.S.C. § 924(c)(1)(A)(iii). Thus, the reduction in Young’s total

 sentence to approximately 224 months’ imprisonment constituted a reduction of his

                                              13


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 13 of 14 PageID #:
                                    2527
 sentence on the drug offense to approximately 164 months, with 60 months consecutive as

 to the § 924(c) conviction [Doc. 1342, p. 12]. This sentence reduction thus fell within

 Young’s guideline range on the drug offense, which, like defendant’s guideline range on

 the drug offense, was 151 to 188 months [Id.]. However, because defendant is subject to

 a 120-month consecutive sentence under § 924(c), rather than a 60-month consecutive

 sentence, a reduction of his total term of imprisonment to time-served would require a

 significant downward variance as to the drug offense, which the Court has concluded is not

 warranted. Accordingly, the facts of defendant’s sentence are distinguishable from those

 of codefendant Young, and a sentence reduction is not warranted.

 III.   Conclusion

        For the reasons discussed, the Court will DENY defendant’s motions [Docs. 1296,

 1298] for a reduction of his term of imprisonment under the First Step Act.

        IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            14


Case 3:02-cr-00078-TAV-DCP Document 1361 Filed 05/10/21 Page 14 of 14 PageID #:
                                    2528
